EXHIBIT 10.1
 
SEPARATION AGREEMENT AND GENERAL RELEASE
 
This Separation Agreement and General Release (this “Agreement”) is made as of
this 31st day of May 2008 (the “Effective Date”), by and between Jim Patterson
(the “Employee”) and Schawk USA Inc. and its affiliates (collectively, the
“Company”), concerning the termination of the Employee’s employment with the
Company.
 
WHEREAS, the Employee’s employment as Senior Vice President & Chief Financial
Officer of the Company will be terminated by the Company effective on May 31,
2008 (the “Separation Date”); and
 
WHEREAS, the Company and the Employee intend that this Agreement shall be in
complete settlement of all rights of the Employee relating to the Employee’s
employment by the Company.
 
NOW THEREFORE, in consideration of the mutual promises and agreements set forth
below, the Company and the Employee agree as follows:
 
1. Separation/Transition.
 
(a) The Employee’s employment as Senior Vice President & Chief Financial Officer
of the Company will terminate as of the close of business on the Separation
Date.  Through the Separation Date, the Employee will continue to: (i) serve as
an employee of the Company with the same duties and responsibilities as before,
(ii) be paid the Employee’s currently weekly salary ($5,673.08 per week), and
(iii) be eligible to participate in all benefit plans and programs available to
employees of Schawk USA Inc. generally, in accordance with the terms of such
plans and programs.
 
(b) From June 1, 2008 through December 31, 2008, or an earlier date as mutually
agreed upon by the Company and the Employee (the “Termination Date”) (this
period shall be referred to as the “Transition Period”), the Employee will be
relieved of his customary duties and responsibilities and shall no longer report
to any office of the Company; provided, however, the Employee shall make himself
available during business hours, as requested by the Company, for meetings and
phone consultation with Company personnel at a maximum of eight (8) hours per
week.  During the Transition Period, the Employee will: (i) take reasonable and
appropriate actions to cooperatively and smoothly transition the duties and
responsibilities of the position of Chief Financial Officer to his successor,
(ii) be paid a weekly salary of $1,200, and (iii) be eligible to participate in
the Company’s medical, dental and vision plans, in accordance with the terms of
such plans and programs.  Any business expenses properly incurred by the
Employee prior to the Termination Date will be reimbursed in accordance with the
Company’s expense reimbursement policy.
 
(c) In the event the Employee voluntarily resigns prior to the Termination Date,
the Employee shall not be eligible for any of benefits or payments provided for
in this Agreement.
 
 

--------------------------------------------------------------------------------


 
2. Severance Benefits/Payments. Except as may be modified by the following
provisions of this Section 2, the Company’s obligation to pay any of the
severance benefits/payments set forth in this Section 2 is conditioned upon the
Employee’s: (a) execution and delivery of the a General Release and Waiver
attached as Exhibit A to this Agreement (the “Release”) during the 21-day period
following the Separation Date with such delivery pursuant to Section 11(d)
below, (ii) non-revocation of the Release, and (iii) continued compliance with
all of the terms and conditions of this Agreement.
 
(a) Severance Pay.  The Employee shall receive a severance payment equal to
thirteen (13) weeks of base salary at the Employee’s current rate for a total
severance payment of $73,750, which shall be payable in weekly equal
installments during the Transition Period, in lieu of any earned severance as
outlined in the Company’s severance pay plan.
 
(b) Equity Awards.  Subject to Sections 2(b)(i) and (ii) below and effective as
of the Separation Date, the Employee shall forfeit and/or relinquish any and all
interests and rights in and under all unvested equity awards granted under any
plan or program maintained by the Company.  The Employee’s outstanding equity
awards and the treatment of such awards are summarized on Exhibit  B
hereto.  Other than the awards set forth on Exhibit B hereto, the Employee
acknowledges and agrees that the Employee does not possess, nor is the Employee
entitled to, any other equity awards under any plan or program of the Company.
 
(i) All unexercised options which are vested as of the Separation Date shall
continue to be exercisable for a period of ninety (90) days following the
Termination Date, except the 25,000 options granted to the Employee on February
23, 1999 shall expire on February 23, 2009.  This expiration treatment is as
documented on Exhibit B to this Agreement.
 
(ii) The 4,100 shares of restricted stock granted to the Employee on August 8,
2006 shall vest on August 8, 2009 as if the Employee was employed by the Company
on such date.  This vesting treatment is as documented on Exhibit B to this
Agreement.
 
(c) Outplacement Services.  The Company shall pay up to a maximum of $5,000 for
a national executive outplacement firm chosen by the Company following the
Separation Date to assist the Employee in his transition to new employment.  The
outplacement services firm chosen by the Company is Scherer, Schneider &
Paulick.
 
(d) Physical Exam.  The Company shall pay the reasonable fees incurred by the
Employee in connection with a medical physical examination.
 
(e) Medical Benefits.  After the Termination Date, the Employee’s entitlement to
continue family medical coverage, which shall include dental, vision and
prescription coverage, under the benefit plans of the Company operated in the
United States will be determined in accordance with the provisions of COBRA.
 
 
2

--------------------------------------------------------------------------------


 
(f) Electronic Devices.  The Company shall continue to pay the reasonable
monthly Blackberry and Sprint Wireless card service charges incurred by the
Employee through the Termination Date.
 
3. Termination of Benefits.  Except as specifically provided in this Agreement
with respect to plans or arrangements specifically identified in this Agreement,
the Employee’s continued participation in all employee benefit plans (pension
and welfare) and compensation plans, including the Company’s 401(k) plan and
deferred compensation plan, will cease as of the Separation Date.  Any payments
made to the Employee pursuant to this Agreement, other than with respect to the
continued payment of salary to the Separation Date, shall be disregarded for
purposes of determining the amount of benefits to be accrued on behalf of the
Employee under any pension or other benefit plan maintained by the
Company.  Nothing contained herein shall limit or otherwise impair the
Employee’s right to receive pension or similar benefit payments which are vested
as of the Separation Date under any applicable tax qualified 401(k) or other tax
qualified benefit plan.
 
4. No Other Payments.  The Employee agrees and acknowledges that, other than as
specifically provided for in this Agreement, no additional payments are due from
the Company on any basis whatsoever.
 
5. Release.  As part of this Agreement, and in consideration of the additional
payments provided to the Employee in accordance with this Agreement, the
sufficiency of which is hereby acknowledged, the Employee is required to execute
the Release within the 21-day period following the Separation Date, deliver the
executed Release to the Company per Section 11(d) below, and not revoke the
Release.
 
6. Assistance with Claims. The Employee agrees to cooperate with the Company or
any affiliate in the defense, prosecution or evaluation of any pending or
potential claims or proceedings involving or affecting the Company or any
affiliate arising during the period of Employee’s employment with the Company
(the “Employment Period”) or relating to any decisions in which the Employee
participated or any matter of which the Employee had knowledge.  The Employee
agrees, unless precluded by law, to promptly inform the Company if the Employee
is asked to participate (or otherwise become involved) in any claims that may be
filed against the Company or any affiliate relating to the Employment
Period.  The Employee also agrees, unless precluded by law, to promptly inform
the Company if the Employee is asked to assist in any investigation (whether
governmental or private) of the Company or any affiliate (or their actions)
relating to any matter, regardless of whether a lawsuit has then been filed
against the Company or any affiliate with respect to such
investigation.  Employee will attend and participate in meetings and interviews
conducted by Company personnel, and/or attorneys appointed by the Company and
may be represented by counsel who may attend such meetings and interviews, and
execute written affidavits confirming the Employee’s statements in such meetings
in respect of any such matters; provided such meetings do not unreasonably
interfere with the Employee’s employment or self-employment entered into after
the Separation Date.  The Employee will make himself available for the foregoing
at mutually convenient times during business hours from time to time as
reasonably requested by the Company.  Promptly upon the receipt of the
Employee’s written request, the Company agrees to reimburse the Employee for all
reasonable out-of-pocket expenses associated with such cooperation, including,
without
 
 
3

--------------------------------------------------------------------------------


 
limitation, meals, lodging, travel, and ground transportation expenses;
provided, however, subject to Section 11(k) of this Agreement, that such
reimbursement shall specifically exclude any fees for legal representation
engaged by the Employee, that is not otherwise reimbursable pursuant to the
Company’s policies in effect at such time or the Company’s By-Laws.  The
Employee will be indemnified for such matters as any other former Officer of the
Company is indemnified pursuant to the Company By-Laws.  This Section 6 shall
not preclude the Employee from responding to an inquiry in an honest manner.
 
7. Non-Disparagement.
 
(a) In accordance with normal ethical and professional standards, the Employee
will refrain from taking actions or making statements, written or oral, which
defame the goodwill or reputation of the Company, or which will constitute
willful misconduct under circumstances where it is reasonable for the Employee
or the Company to anticipate or to expect that the natural consequences of such
statements or conduct by the Employee will adversely affect the business or
reputation of the Company or its affiliates or the morale of its employees.
 
(b) The Company agrees that it will refrain from taking actions or making
statements, written or oral, which defame the goodwill or reputation of the
Employee, or which will constitute willful misconduct under circumstances where
it is reasonable for the Employee or the Company to anticipate or to expect that
the natural consequences of such statements or conduct by the Company will
adversely affect the reputation of the Employee.
 
(c) The provisions of this Section 7(a) and 7(b) shall not apply to testimony as
a witness, any disclosure required by law to be made by the Company or the
Employee, or the assertion of or defense against any claim of breach of this
Agreement and shall not require either party to make false statements or
disclosures.
 
8. Restrictive Covenants.
 
(a) Confidentiality.  In the course of the Employee’s services to the Company
through the Termination Date, the Employee was given access to and otherwise
obtained knowledge of certain trade secrets and confidential and proprietary
information pertaining to the business of the Company and its affiliates.  After
the Termination Date, the Employee will not, directly or indirectly, without the
prior written consent of the Company, disclose or use for the benefit of any
person, corporation or other entity, including himself, any trade secrets or
other confidential or proprietary information concerning the Company or its
affiliates, including, but not limited to, information pertaining to their
clients, services, products, earnings, finances, operations, marketing, methods
or other activities; provided, however, that the foregoing shall not apply to
information which is of public record or is generally known, disclosed or
available to the general public or the industry generally (other than as a
result of the Employee’s breach of this covenant or the breach by another
employee of his or her confidentiality obligations).  Notwithstanding the
foregoing, the Employee may disclose such information as is required by law
during any legal proceeding or to his personal
 
 
4

--------------------------------------------------------------------------------


 
representatives and professional advisers as is required for purposes of
rendering tax or legal advice, and, with respect to such personal
representatives and professional advisers, the Employee shall inform them of his
obligations hereunder and take all reasonable steps to ensure that such
professional advisers do not disclose the existence or substance thereof.
 
(b) Non-Solicitation.  Without the prior written consent of the Company, for a
period of twelve (12) months after the Termination Date, the Employee shall not:
 
(i) for the purpose of providing services or products similar to those provided
by the Company in the conduct of the business, directly or indirectly solicit,
or assist any other person in soliciting, any customer of the Company (A) with
whom the Employee had contact during the Employment Period, (B) about which the
Employee learned non-public information during the Employment Period, or
(C) whose account the Employee oversaw during the Employment Period;
 
(ii) for purposes of employment with an entity other than the Company, directly
or indirectly solicit, or assist any other person in soliciting, any person who
was an employee of the Company or its affiliates as of the Termination Date, or
any person who, as of such date, was in the process of being recruited by the
Company or its affiliates to become an employee of the Company or its affiliates
(each such person, a “Protected Employee”), or induce any Protected Employee to
terminate his or her employment with the Company or its affiliates; or
 
(iii) hire or assist another in hiring any Protected Employee who potentially
possesses the Company’s or its affiliate’s confidential information for a
position where the Protected Employee’s knowledge of such information might be
harmful to the Company or its affiliates.
 
(c) Notwithstanding, the Employee expressly acknowledges and agrees that the
Employee will continue to remain subject to any other confidentiality,
non-solicitation and non-competition provisions entered into in connection with
his employment with the Company and any other agreement or compensation award
with the Company (the “Covenants”), and further agrees that the obligations
under the Covenants are not limited in any way by this Agreement or termination
from employment with the Company.
 
(d) Return of Materials.  The Employee shall return all documents, records and
property of the Company no later than the Termination Date.  Without limiting
the generality of the foregoing, the Employee shall return to the Company no
later than the Termination Date any and all original and duplicate copies of all
the Employee’s work product and of files, calendars (except for personal
calendars), books, records, notes, notebooks, customer lists and proposals to
customers, manuals, computer equipment (including any desktop and/or laptop
computers, handheld computing devices, home systems, computer disks and
diskettes), mobile telephones (including SIM cards and the
 
 
5

--------------------------------------------------------------------------------


 
like), Blackberry devices, personal data assistants (PDAs), fax machines, and
any other magnetic and other media materials the Employee has in the Employee’s
possession or under the Employee’s control that belong to the Company that
contain confidential or proprietary information concerning the Company or their
clients or operations; provided, however, upon turning over any product or files
contained within, ownership of the Company provided laptop computer, Blackberry
device, Sprint Wireless card, monitor, docking station & keyboard shall revert
to the Employee.
 
(e) Subject to the foregoing provisions of this Section 8, the Company will
continue to have the right to enforce such obligations of the Covenants.
 
9. Withholding for Taxes.  All benefits and payments provided to the Employee
pursuant to this Agreement, which are required to be treated as compensation
shall be subject to all applicable tax withholding and reporting requirements.
 
10. Attorneys Fees.  In the event of any dispute with respect to a breach or
asserted breach of this Agreement, each party shall be responsible for its own
attorneys’ fees and expenses.
 
11. Miscellaneous.
 
(a) Binding Effect. This Agreement shall be binding upon each of the parties and
upon their respective heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of each party and to
their heirs, administrators, representatives, executors, successors and assigns.
 
(b) Applicable Law. This Agreement shall be construed in accordance with the
laws of the State of Illinois, without regard to the conflict of law provisions
of any jurisdiction.
 
(c) Entire Agreement. This Agreement reflects the entire agreement between the
Employee and the Company and, except as specifically provided herein, supersedes
all prior agreements and understandings, written or oral relating to the subject
matter hereof, it being acknowledged, however, that the Employee shall continue
to be subject to the Covenants.  To the extent that the terms of this Agreement
(including any Exhibits to this Agreement) are to be determined under, or are to
be subject to, the terms or provisions of any other document, this Agreement
(including any Exhibits to this Agreement) shall be deemed to incorporate by
reference such terms or provisions of such other documents.
 
(d) Notices. Any notice pertaining to this Agreement shall be in writing and
shall be deemed to have been effectively given on the earliest of (a) when
received, (b) upon personal delivery to the party notified, (c) one business day
after delivery via facsimile with electronic confirmation of successful
transmission, (d) one business day after delivery via an overnight courier
service or (e) five days after deposit with the United Postal Service, and
addressed as follows:
 
 
6

--------------------------------------------------------------------------------


 

 
To the Employee at:
1536 Placer Court
Naperville, IL 60565
 
Or such other address as Employee duly notifies the Company
 
 
to the Company at:
Schawk USA Inc.
HR Service Center
1695 River Road
Des Plaines, IL 60018
Attn: Jennifer Erfurth
Fax: (847) 827-1264



(e) Waiver of Breach. The waiver by either party to this Agreement of a breach
of any provision of this Agreement shall not operate as or be deemed a waiver of
any subsequent breach by such party.  Continuation of benefits hereunder by the
Company following a breach by the Employee of any provision of this Agreement
shall not preclude the Company from thereafter exercising any right that it may
otherwise independently have to terminate said benefits based upon the same
violation.
 
(f) Amendment. This Agreement may not be modified or amended except by a writing
signed by the parties to this Agreement.
 
(g) Counterparts. This Agreement may be signed in multiple counterparts, each of
which shall be deemed an original.  Any executed counterpart returned by
facsimile shall be deemed an original executed counterpart.
 
(h) No Third Party Beneficiaries. Unless specifically provided herein, the
provisions of this Agreement are for the sole benefit of the parties to this
Agreement and are not intended to confer upon any person not a party to this
Agreement any rights hereunder.
 
(i) Severability.  If any provision of this Agreement as applied to any party or
to any circumstance should be adjudged by a court of competent jurisdiction to
be void or unenforceable for any reason, the invalidity of that provision shall
in no way affect (to the maximum extent permissible by law) the application of
such provision under circumstances different from those adjudicated by the
court, the application of any other provision of this Agreement, or the
enforceability or invalidity of this Agreement as a whole.  Should any provision
of this Agreement become or be deemed invalid, illegal or unenforceable in any
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken and the remainder of this Agreement shall continue in
full force and effect.
 
(j) Admissions. Nothing in this Agreement is intended to be, or will be deemed
to be, an admission of liability by the Employee or the Company to each other,
or
 
 
7

--------------------------------------------------------------------------------


 
an admission that they or any of their agents, affiliates, or employees have
violated any state, federal or local statute, regulation or ordinance or any
principle of common law of any jurisdiction, or that they have engaged in any
wrongdoing towards each other.
 
(k) Indemnification. The Employee shall be eligible for indemnification by the
Company to the extent provided to other former executives of the Company under
any policy of insurance obtained by the Company or as may be required by
Illinois law.
 
(l) Internal Revenue Code Section 409A.  It is intended that any amounts payable
under this Agreement and the Company’s and Employee’s exercise of authority or
discretion hereunder shall comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), including the Treasury regulations and other
published guidance relating thereto, so as not to subject the Employee to the
payment of any interest or additional tax imposed under Code Section 409A.  To
the extent any amount payable to Employee from the Company, per this Agreement
or otherwise, would trigger the additional tax imposed by Code Section 409A, the
payment arrangements shall be modified to avoid such additional tax.  This
provision includes, but is not limited to, Treasury Regulation Section
1.409A-3(g)(2), relating to a six-month delay in payment of deferred
compensation to a “specified employee” (as defined in the Treasury Regulations
under Section 409A) upon a separation from service.
 
(m) Unemployment Insurance Benefits.  The Employee may apply for unemployment
insurance benefits.  The Company will not contest the Employee’s application for
unemployment insurance benefits.
 
[signature page follows]
 


8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Separation Agreement and General Release has been duly
executed as of the Effective Date.
 
 
 

 
SCHAWK USA INC.
 
 
By: /s/Alex
Sarkisian                                                                                    
 
Name:  Alex Sarkisian
Title:  Executive Vice President & Chief Operating Officer

 
 
 
 

 
EMPLOYEE
 
 
/s/James J. Patterson                                                 
Jim Patterson

 
 
9

--------------------------------------------------------------------------------


 
Exhibit A
 
GENERAL RELEASE AND WAIVER
 
1. This document (the “Release”) is attached to, is incorporated into, and forms
a part of, a Separation Agreement and General Release, dated May 31, 2008 (the
“Agreement”) by and between Schawk USA Inc. (the “Company”) and Jim Patterson
(the “Employee”).  Except for (i) a Claim (as defined below) based upon a breach
of the Agreement, (ii) a Claim which is expressly preserved by the Agreement,
(iii) a Claim duly filed pursuant to the group welfare and retirement plans of
the Company, or (iv) a claim filed pursuant to any policy of liability insurance
or the Company’s By-Laws, the Employee, on behalf of himself and the other
Employee Releasors (as defined below), releases and forever discharges the
Company and the other Company Releasees (as defined below) from any and all
Claims which the Employee now has or claims, or might hereafter have or claim,
whether known or unknown, suspected or unsuspected (or the other Employee
Releasors may have, to the extent that it is derived from a Claim which the
Employee may have), against the Company Releasees based upon or arising out of
any matter or thing whatsoever, from the beginning of time to the date affixed
beneath the Employee’s signature on this General Release and Waiver and shall
include, without limitation, Claims (other than those specifically excepted
above) arising out of or related to his employment with the Company, and
Claims arising under (or alleged to have arisen under) (a) the Age
Discrimination in Employment Act of 1967, as amended; (b) Title VII of the Civil
Rights Act of 1964, as amended; (c) The Civil Rights Act of 1991;
(d) Section 1981 through 1988 of Title 42 of the United States Code, as amended;
(e) the Employee Retirement Income Security Act of 1974, as amended; (f) The
Immigration Reform Control Act, as amended; (g) The Americans with Disabilities
Act of 1990, as amended; (h) The National Labor Relations Act, as amended; (i)
The Occupational Safety and Health Act, as amended; (j) any state or local
anti-discrimination law; (k) any other local, state or federal law, regulation
or ordinance; (l) any public policy, contract, tort, or common law; or (m) any
allegation for costs, fees, or other expenses including attorneys’ fees incurred
in these matters.  The Employee further releases any rights to recover damages
or other personal relief based on any claim or cause of action filed on the
Employee’s behalf in court or any agency.
 
2. For purposes of this Release, the terms set forth below shall have the
following meanings:
 
(a) The term “Claims” shall include any and all rights, claims, demands, debts,
dues, sums of money, accounts, attorneys’ fees, experts’ fees, complaints,
judgments, executions, actions and causes of action of any nature whatsoever,
cognizable at law or equity.
 
(b) The term “Company Releasees” shall include the Company and its affiliates
and their current, former and future officers, directors, trustees, members,
employees, shareholders, partners, assigns and administrators and fiduciaries
under any employee benefit plan of the Company and of any affiliate, and
insurers, and their predecessors and successors.
 
(c) The term “Employee Releasors” shall include the Employee, and his family,
heirs, executors, representatives, agents, insurers, administrators, successors,
assigns, and any other person claiming through the Employee.
 
 
 

--------------------------------------------------------------------------------


 
3. The Employee acknowledges that:  (a) the Employee has read and understands
this Release and the Agreement in their entirety; (b) the payments and other
benefits provided to the Employee under the Agreement exceed the nature and
scope of that to which the Employee would otherwise have been entitled to
receive from the Company; (c) the Employee has been advised in writing to
consult with an attorney about this Release and the Agreement before signing and
has had ample opportunity to do so; (d) the Employee has been given twenty-one
(21) days to consider this Release and the Agreement before signing; (e) the
Employee has the right to revoke this Release in full within seven (7) calendar
days of signing it by providing written notice to the Company per the notice
provisions of Section 11(d) of the Agreement, and that this Release and the
Agreement shall not become effective until that seven (7)-day revocation period
has expired; and (f) the Employee enters into this Release knowingly and
voluntarily, without duress or reservation of any kind, and after having given
the matter full and careful consideration.
 
* * * *
 
 
 

 
 
/s/James J. Patterson                                                 
Jim Patterson
 
Date:  June 3, 2008                                                       

 
 
 

--------------------------------------------------------------------------------


 
Exhibit B


NON-QUALIFIED STOCK OPTIONS


Grant Date
Number of Shares
Grant Type
Option Exercise Price
Forfeited as of Separation Date
Vested/Exercisable as of Separation Date
Expiration of Vested/Exercisable Options
2/23/99
21,638
ISO (1)
$9.4375
0
21,638
2/23/09
2/23/99
3,362
NQSO (2)
$9.4375
0
3,362
2/23/09
2/22/00
13,997
ISO
$7.625
0
13,997
90 days after Termination Date
2/22/00
11,003
NQSO
$7.625
0
11,003
90 days after Termination Date
2/27/01
15,188
ISO
$8.90
0
15,188
90 days after Termination Date
2/27/01
19,812
NQSO
$8.90
0
19,812
90 days after Termination Date
3/5/02
10,405
ISO
$9.61
0
10,405
90 days after Termination Date
3/5/02
39,595
NQSO
$9.61
0
39,595
90 days after Termination Date
2/27/03
39,155
NQSO
$9.22
0
39,155
90 days after Termination Date
2/27/03
3,615
ISO
$9.22
0
3,615
90 days after Termination Date
2/27/03
7,230
ISO
$9.22
0
7,230
90 days after Termination Date
3/2/04
7,017
ISO
$14.25
0
7,017
90 days after Termination Date
3/2/04
62,948
NQSO
$14.25
0
62,948
90 days after Termination Date
3/2/04
35
ISO
$14.25
0
35
90 days after Termination Date
4/7/05
5,340
ISO
$18.725
0
5,340
90 days after Termination Date
4/7/05
64,660
NQSO
$18.725
0
64,660
90 days after Termination Date
8/8/06 (3)
20,400
NQSO
$17.43
13,600
6,800
90 days after Termination Date
3/23/07 (4)
16,242
ISO
$18.47
10,828
5,414
90 days after Termination Date
3/23/07 (4)
6,358
ISO
$18.47
4,239
2,119
90 days after Termination Date
TOTAL
368,000
   
28,667
339,333
 


 
 

--------------------------------------------------------------------------------


 
(1) ISO means an Incentive Stock Option.


(2) NQSO means a Non-Qualified Stock Option.


(3) This award vests ratably over 3 years:  (1) 1/3 on 8/8/07, (2) 1/3 on 8/8/08
and (3) 1/3 on 8/8/09.


(4) This award vests ratably over 3 years:  (1) 1/3 on 3/23/08, (2) 1/3 on
3/23/09 and (3) 1/3 on 3/23/10.








RESTRICTED STOCK




Grant Date
Number of Shares
Vested as of Separation Date
Forfeited as of Separation Date, Absent Section 2(b)(ii) Vesting
Shares Subject to Continued Vesting Post-Separation Date
Total to be Vested
8/8/06 (5)
4,100
0
4,100
4,100 (7)
4,100
3/23/07 (6)
3,800
0
3,800
0
0
TOTAL
7,900
0
7,900
4,100
4,100



(5) This award is subject to a three year cliff vesting schedule with 100%
vesting on 8/8/09.


(6) This award is subject to a three year cliff vesting schedule with 100%
vesting on 3/23/10.


(7) Pursuant to Section 2(b)(ii) of the Agreement, on August 8, 2009, the
Employee will vest in his 4,100 shares of restricted stock as if he was employed
by the Company on such date.
 
 
 


 